DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating element, a fluid heating mechanism and a temperature measurement device in claims 1, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-8, 10 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (GB 2472321 A – hereafter ‘321) in view of Azarani et al. (US 2003/0147779 A1 – hereafter ‘779.
‘321 discloses a liquid handling system for a microplate (Abstract) that includes the following limitations for claim 1:
“A robotic liquid handling system for culturing stem cells”: ‘321 discloses that a microplate can be placed on a conveyor and used with a robotic arm (page 10 lines 13-24) that is being interpreted as the robotic liquid handling system of the instant application.  
“a translatable bed”: ‘321 discloses a base (base 8; Fig. 15C) that is on a conveyor and is therefore a translatable bed (page 39, lines 13-24).  
“a moveable multi-channel pipette, wherein each pipette includes a first end and a tip and further wherein each pipette is at least partially tapered from the first end to the tip”: ‘321 discloses a washer head (head 25; Fig. 18) that includes a pipette (Fig. 20) where the pipettes are tapered (Fig. 17; page 62 line 27 – page 63 line 6), moveable and multi-channel.  
“an adapter supported by the translatable bed, the adapter comprising”: ‘321 discloses a platform (platform 9, i.e. the adapter; Fig. 12; page 59 line 29 – page 60 line 7) that is supported by the base, i.e. the translatable bed.  
“a base”: ‘321 discloses that the platform has a base (bottom of the platform; page 59 line 29 – page 60 line 7).    
“a top surface configured to hold a multi-well plate at an angle relative to the base”: ‘321 discloses that the platform has a top portion that holds a multiwell plate (Fig. 12; page 59 line 29 – page 60 line 7; microplate 7) at an angle relative to the base.  
“wherein each of the pipettes are configured to be positioned near a bottom surface of each of the wells without contacting a side edge of the wells”: The pipettes of ‘321 are fully capable of being positioned near a bottom surface of each well without touching the bottom (Fig. 5C; Fig. 12; page 59 line 29 – page 60 line 7; page 53 lines 5-13).  
‘321 differs from the instant claim regarding a heating element. 
‘779 discloses a system for reducing the volume of material used with a multi-well plate ([0015]-[0017]) that for claim 1 includes using a heater with the device (heater 6; Fig. 1; [0038]).  The heater is used during PCR cycling ([0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the heater of ‘779 within the system of ‘321 in order to heat the culture vessel.  The suggestion for doing so at the time would have been in order to minimize the effects of evaporation and condensation on the samples and reagents ([0038]).  
For claim 2, the table of ‘321 has a footprint that is fully capable of holding a multi-well plate (Fig. 12). 
For claim 3, the table of ‘321 is fully capable of holding a multi-well plate (Fig. 12; microplate 7; page 59 line 29 – page 60 line 7).  .  
For claim 5, the device of ‘321 is fully capable of fluid recovery by allowing a fluid to pool in one side of the well (page 59 lien 29 – page 60 line 7; page 53 line 5-13).  
For claim 6 the combined teachings of ‘321 and ‘779 disclose a system that can maintain the fluid temperature at an elevated temperature.  
For claim 7, the combined teachings of ‘321 and ‘779 discloses that a heater is disposed in the lid ([0038] of ‘779).  
For claim 8, ‘779 discloses using a fan in conjunction with a Peltier element ([0038]) where this is being interpreted as moving air inside the adapter.  It would be obvious to combine with ‘321 using the same reasoning as claim 1.  
For claim 10, the combined teachings of ‘321 and ‘779 are fully capable of maintaining the system at 37°.
For claims 20-22, the pipettes of ‘321 are fully capable of being positioned less than 20 m, 10 m and 5 m from the bottom of the well.  
For claims 23 and 24, ‘321 discloses the top surface can be angled 1-16° (page 33 lines 9-13).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Stafford (GB 2472321 A – hereafter ‘321) in view of Azarani et al. (US 2003/0147779 A1 – hereafter ‘779) and in further view of Tuyl (US 2004/0102742 A1 – hereafter ‘742).
Modified ‘321 differs from the instant claim regarding a temperature sensor and a controller, however, these are conventional and well-known within the biological arts for controlling the temperatures of PCR and related systems and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘742 discloses a fluid array system ([0017]) for delivering samples and reagents to a test array that for claim 9 includes usinga a sensor to monitor the temperature of the arrays and using a controller to control the temperature and humidity of the chamber in order to maintain the environment at a preset temperature ([0269]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors and controller of ‘742 into modified ‘321 in order to regulate the temperature of the system.  The suggestion for doing so at the time would have been in order to maintain the temperature, humidity and an environment of oxygen and carbon dioxide for cell or tissue incubation ([00269]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799